AO 93 (Rev. 11/13) Search and Seizure Warrant



                                           United States District Court                                                      JUL 1 128»
                                                                                                                                                    y
                                                                            for the
                                                                                                                      CLERK, U^. DISTRICT COURT
                                                              Eastern District of Virginia                                    RICHMOND. VA


                  In the Matter ofthe Search of
             (Briefly describe the property to be searched
              or identify the person by name and address)                              Case No.   Under Seal
               6511 Crittenden Lane, Spotsylvania, VA



                                                  SEARCH AND SEIZURE WARRANT

To:       Any authorized law enforcement officer
          An application by a federal law enforcement officer or an attorney for the government requests the search
ofthe following person or property located in the                          Eastern            District of                     Virginia
(identify the person or describe the property to be searched and give its location):


     See Attachment A




          1 find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

     See Attachment B.




          YOU ARE COMMANDED to execute this warrant on or before
          in the daytime 6:00 a.m. to 10:00 p.m.              □ at any time in the day or night
                                                                                                  ukhjd'l
                                                                                             ^ht^eciuse good cause
                                                                                                             c
                                                                                                                               (not to exceed 14 days)
                                                                                                                   has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
         The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                                                              .
                                                                                                    (United States Magistrate Judge)

     □ Pursuant to 18 U.S.C. § 3103a(b), 1 find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     □ for         days (not to exceed 30) □ until, the facts justifying, the later specific date of


Date and time issued:
                                                                                                              Judge's signcm^

City and state:             Richmond, VA                                                    Hon. Roderick 0. Young, US Mai                 Judge
                                                                                                            Printed name and title
AO 93 (Rev. 11/13) Search and Seizure Warrant(Page 2)

                                                                  Return

                                        Date and time warrant executed:        Copy of warrant and inventory left with:
'C°;Sea,3:(AS^)lkr
Inventory made in the presence of:
                            S1^ CV\r\S              S
Inventory of the property taken and name of any person(s)seized:




                                                               Certification



        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                      Executing officer's signature


                                                                                         Printed name and title
3:19SW167


Attachment to Search Warrant Return

Inventory of property taken:

   1. Control Number: D0688911-Samsung SSD 250GB
   2. Control Number: 2357030-Samsung SSD 840
   3. Control Number: D0688910-Sea Gate Mobile HHP 2TB
   4. Control Number: D0688902-Toshiba Disk Drive
   5. Control Number: D0688889- Memorex DVD+R 7.7GB(3 disks)
   6. Control Number: D0688888- Sony Tape Recorder
   7. Control Number: D0688899- Hero's Pride Leather Badge Wallet #9105
   8. Control Number: D0688898- WD S/N: WX81AGOJ1459T
   9. Control Number: D0688900- Hero's Pride Leather Badge Case #9101
   10. Control Number: D0688901- WD S/N: WX81A60M4586T
   11. Control Number: D0688887- PNY Technologies 1GB Thumb Drive
   12. Control Number: D0688895- Pentax El-lOO
   13. Control Number: D0688903-64K Smart Chip
   14. Control Number: D0688897-Cannon 10.0 Megapixels
   15. Control Number: D0688890-SanDisk Ultra USB 3.0
   16. Control Number: D0688891-SanDisk USB 3.0
   17. Control Number: D0688892-SanDisk USB 3.0
   18. Control Number: D0688907- Maxtor 120 GB
   19. Control Number: D0688906- WD Solid State Drive, 1TB
   20. Control Number: D0688894- WD 2TB
   21. Control Number: D0688896- Hitachi Deskstar
   22. Brown Paper Bag - Lenovo Think Pad
   23. Brown Paper Bag -Sony PS4
   24. Brown Paper Bag-3 Loose Leaf Pieces of paper(Hand written notes), one Empowerhouse
       shelter guidelines, 1 resource packet, 1 Rappahannock Community Packet, 1 adult psychiatrists
        packet
